Citation Nr: 0023246	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-10 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of neurocardiogenic syncope, currently rated 
10 percent disabling.

2.  Entitlement to service connection for mitral valve 
prolapse disease.

3. Entitlement to service connection for hypoglycemia.

4.  Entitlement to service connection for dysautonomia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from September 1992 to 
May 1997.  This appeal comes before the Board of Veterans' 
Appeals (Board ) from rating decisions from Department of 
Veterans Affairs (VA) Regional Office(s) (RO).  

The appellant has recently submitted a claim for a total 
rating due to individual unemployability.  This issue has not 
been addressed by the RO.  All steps required for 
jurisdiction have not been satisfied.  Therefore, the issue 
is referred to the RO for appropriate action.  Black v. 
Brown, 10 Vet. App. 279 (1997).


FINDINGS OF FACT

1.  The appellant's neurocardiogenic syncope is primarily 
manifested by at least 2 minor episodes in six months.

2.  Mitral valve prolapse disease, if present, was not shown 
in service and is not related to any disease or injury 
manifested in service.

3.  The appellant does not have hypoglycemia.

4.  Dysautonomia was not shown in service and is not related 
to any disease or injury manifested in service.



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for neurocardiogenic 
syncope have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.121, 4.124a, Diagnostic Code 8999-8911 
(1999).  

2.  Mitral valve prolapse was not incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The claim for service connection for hypoglycemia is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The claim for service connection for dysautonomia is not 
well-grounded. 38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluation of syncopal episodes.

The appellant has presented a well-grounded claim for the 
evaluation of her neurocardiogenic syncope within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  By means of a November 
1997 rating decision, she was awarded service connection and 
rated 10 percent disabled.  She has appealed that decision.  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1998).  The Board has 
continued the issue as entitlement to a rating.  The 
appellant is not prejudiced by this naming of the issue.  The 
Board has not dismissed any of the issues and the law and 
regulations governing the evaluation of disabilities are the 
same regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
the issue. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1999).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (1999).  When all the 
evidence is assembled, the determination must then be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The appellant's neurocardiogenic syncope is an unlisted 
condition; the Board finds that it may be rated by analogy to 
epilepsy.  Grand mal epilepsy is evaluated under the general 
rating formula for major seizures.  38 C.F.R. § 4.124a, 
Diagnostic Code 8910 (1999).  Petit mal epilepsy is evaluated 
under the general rating formula for minor seizures.  38 
C.F.R. § 4.124a, Diagnostic Code 8911 (1999).  In the 
presence of both major and minor seizures, the evaluation 
will be assigned on the basis of the predominate type of 
seizure.  

Under DC 8910-8911, a 20 percent disability evaluation is 
warranted when there has been at least one major seizure in 
the last two years or at least two minor seizures in the 
preceding six months.  A 40 percent evaluation requires at 
least one major seizure in the last six months or two major 
seizures in the last year or an average of at least five to 
eight minor seizures weekly.  A 60 percent evaluation 
requires an average of at least one major seizure in four 
months over the preceding year or nine to ten minor seizures 
per week.  An 80 percent evaluation requires an average of at 
least one major seizure in three months over the last year or 
more than 10 minor seizures per week.  A 100 percent 
evaluation requires an average of at least one major seizure 
per month over the last year. 38 C.F.R. § 4.124a (1999).

The Board does not find that the criteria for grand mal 
epilepsy are for application as there must be evidence of 
major seizures, defined as generalized tonic-clonic 
convulsion with unconsciousness.  In this case, neither has 
the appellant reported generalized tonic clonic convulsions, 
nor does the medical evidence show this.  The record 
indicates that she essentially passes out, at times with some 
warning, and at other times without warning.  No seizures 
have been shown.  

When there is doubt as to the true nature of epileptiform 
attacks, neurological observation in a hospital adequate to 
make such a study is necessary.  To warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician.  As to frequency, competent, consistent 
lay testimony emphasizing convulsive and immediate post- 
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).  38 C.F.R. § 4.121 (1999).  
The Board notes that at least one syncopal episode was in 
fact witnessed during a recent (November 1998) VA exercise 
stress test.  While the test report is primarily illegible, 
the Board is able to read parts of the report which indicate 
that the appellant collapsed during exercise testing, and 
that she was unresponsive, with eyes rolled back.  

The Board finds that the criteria for a 20 percent rating 
have been met as the record indicates that the appellant does 
have a minimum of 2 syncopal episodes in 6 months.  A July 
1997 treatment note indicates that she had a syncopal episode 
while waiting to be seen at a VA medical facility.  A 
September 1997 VA examination indicates that she reported 
that at times, she had 3-4 attacks per week.  A private 
treatment record dated in October 1997 indicates that her 
last episode was 2 weeks prior.  In June 1998, she was seen 
in the emergency room for a syncopal episode.  A July 1998 
treatment note indicates that during the last week or two, 
she had had several episodes of passing out.  In November 
1998, she had a syncopal episode during exercise stress 
testing.  A VA psychiatric examination report, dated in 
February 1999, indicates that she had syncopal episodes twice 
per week.  During a hearing before the undersigned held in 
January 2000, she reported that she had her episodes in 
spurts.  Sometimes she had them everyday, 2 or 3 times per 
day, or even 4 times per day.  Then, she would go for a 
couple of months without any episodes.  Given these facts, 
the Board finds that there is evidence showing at least 2 
syncopal episodes in a 6 month period; therefore, a 20 
percent rating may be assigned.  In reaching this 
determination, the Board has considered whether staged rating 
should be assigned.  We conclude that the condition being 
addressed has not significantly changed during the pendency 
of this appeal and that a uniform rating is appropriate in 
this case.  Fenderson v. West, 12 Vet. App. 119 (1998).  

The Board does not find that the criteria for a higher rating 
have been met.  The Board must note that there have been some 
conflicting reports as to the frequency of the episodes.  For 
example, a February 1999 VA psychiatric examination indicates 
that the appellant reported syncopal episodes twice per week.  
A February 1999 neurological examination report indicates, 
however, that she reported that at times, she had two or 
three episodes per day.  Regardless, however, it is clear 
that the appellant does not have 5-8 occurrences of syncopal 
episodes per week on an average basis.  

In September 1997, the appellant reported episodes of varying 
severity 3 or 4 times per week.  In October 1997, she 
reported that her last syncopal episode was two weeks ago.  
In November 1997, she indicated that she had had no syncopal 
episodes since her prior visit (in October 1997).  An October 
1998 heart examination report indicates that she had not had 
an episode for three months.  She did state that at times, 
she may have episodes 3-4 time per day for several months.  
However, the episodes reportedly occurred at irregular 
intervals, and she would remain episode free for some time.  
In addition, it appears that by episodes, she is not just 
referring to syncopal episodes, rather, episodes where she 
simply hyperventilates.  She indicated that during the 
episodes, she hyperventilated, had to lie flat, and only 
sometimes lost consciousness.  (The Board does not find that 
hyperventilation, without more (e.g., syncope), would qualify 
as an episode for rating purposes under DC 8911; the symptoms 
would have to be analogous to an epileptic seizure.)  In 
February 1999, she indicated that she had not had an episode 
since November 1998.  She variously reported syncopal 
episodes twice per week, and cyclical episodes, where she is 
symptom free for some time, and has 2-3 episodes per day at 
other times.  It is probable that the higher number that was 
reported (2-3 per day) accounted for the hyperventilation 
episodes.  In short, it is evident from the record that she 
does not have weekly episodes of syncope on a consistent 
basis.  Clearly, it cannot be said from this evidence that 
she averages 5-8 syncopal episodes per week.  Accordingly, a 
rating higher than 20 percent is not warranted and there is 
no doubt to be resolved.  

II.  Mitral Valve Prolapse.

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  The record indicates the appellant's syncopal 
episodes, which were experienced in service, have been 
diagnosed as mitral valve prolapse (MVP) by a private 
physician.  The Board finds that all relevant facts have been 
properly developed, and that the duty to assist, as mandated 
by 38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Service connection may be established for disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  When, after consideration of 
all evidence and material of record in a case, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

The Board has considered the evidence of record and finds 
that the preponderance of the evidence is against the claim 
for service connection for MVP.  The Board notes that post-
service medical records show that a private physician 
diagnosed the appellant with MVP in October 1997.  She was 
seen in October 1997 for syncopal episodes.  Examination 
showed a questionable systolic click.  However, 
echocardiogram performed at that time revealed "[n]o 
criteria for mitral valve prolapse."  The examining 
physician noted that the echocardiogram was normal; 
nevertheless, MVP was diagnosed.  A subsequent treatment 
report by the same physician, dated in November 1997, again 
indicates that there was a systolic click and diagnoses MVP.  
Thus, it appears that the appellant's private physician 
diagnosed her with MVP based on the reported syncopal 
episodes and a systolic click that was heard, since, clearly, 
the diagnostic test at that time showed no MVP.  However, the 
appellant has been repeatedly evaluated throughout her years 
in service for these syncopal episodes and MVP has been ruled 
out.  The service medical records indicate that she has had 
extensive cardiac work-up and that mitral valve prolapse was 
not shown.  It is noted, in particular, that an October 1993 
medical evaluation report noted that her echocardiogram was 
normal.  The only cardiac abnormality shown during the 
exhaustive diagnostic testing and physical evaluations 
conducted in service was a tilt table study, which showed 
"syncope proceeded by vigorous hyperventilation during 
Isoproterenol infusion.  Heart rate abruptly went from 150 to 
70 beats a minute."  It was determined that features were 
suggestive of hyperventilation and neurocardiogenic syncope.  
It appears that the appellant's private physician was not 
aware of this at the time that diagnosis of MVP was made.

In addition, a VA examination in September 1993 showed normal 
heart sounds.  Further, an October 1998 VA heart examination 
indicates that the examiner found that there was nothing to 
confirm mitral valve prolapse.  It was noted that her 
echocardiogram was reportedly unremarkable, without evidence 
of mitral valve prolapse.  Examination showed that the heart 
was not enlarged, had regular rhythm, and was without 
murmurs.  The Board notes that a June 1998 VA treatment 
report indicates a diagnosis of MVP.  This, however, is based 
on the appellant's report that she was diagnosed with MVP by 
her private cardiologist.  The Board also finds that a 
private hospitalization report, dated in June 1998, which 
noted a past medical history of MVP, was based on her reports 
of this history, as physical examination did not show 
evidence of MVP. 

Given that the appellant underwent repeated cardiac work-up 
in service and no evidence of MVP was found, and given that 
two VA examinations showed a normal heart, as well as the 
fact that diagnostic tests specifically ruled out the 
presence of MVP, the Board finds that the evidence of record 
which indicates that MVP is not present is more probative.  
That is, the years of cardiac work-up in service, the 
objective test results shown on echocardiogram, in 
conjunction with VA examinations, all of which exclude MVP as 
a disorder in the appellant, are more probative than the 
appellant's physician's diagnosis of MVP, which was 
apparently based on a possible systolic murmur, and the 
syncopal episodes, which have been diagnosed as 
neurocardiogenic syncope on the basis of objective diagnostic 
test results.  In addition, her syncopal episodes, which were 
first manifested in service, have been attributed to another 
disease entity (not MVP) by means of objective diagnostic 
test results conducted in service.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.

III.  Hypoglycemia.

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  In order for a claim to be well-grounded, there must 
be: (1) medical evidence of a disability; (2) lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus, or link, 
between the inservice disease or injury and the disability.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, the second and third Caluza elements may be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997) (Construing 
38 C.F.R. § 3.303(b)).  Also, in the case of a disease only, 
service connection may be established by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period, and (2) present disability from it.  Id.

The Board notes that the appellant's service medical records 
indicate that her syncopal episodes were at first thought to 
be caused by hypoglycemia.  A January 1993 treatment record 
indicates she was seen in the emergency room for having 
passed out and that it was noted that she was hypoglycemic.  
In February 1993, she was again seen for her syncopal 
episodes and the diagnosis was hypoglycemia.  She was to have 
her blood drawn to check her glucose level in order to rule 
out hypoglycemic attacks.  An April 1993 treatment record 
indicates a diagnosis of rule out hypoglycemia.  An October 
1993 medical evaluation board report, however, indicates that 
while her syncopal episodes were at first thought to be due 
to hypoglycemia, this has been ruled out as the potential 
cause.  Her diagnosis was syncope, probable vasovagal 
etiology.    

Current medical records do not show that that the appellant 
has hypoglycemia.  A September 1997 VA examination indicates 
that her blood sugar was normal and there was nothing to 
support the diagnosis of hypoglycemia.  Subsequent treatment 
records indicate a reported history of hypoglycemia; however, 
a current diagnosis was not provided.  Blood tests were not 
indicative of hypoglycemia.  Thus, the Board finds that 
although it was thought at some point during service that she 
had hypoglycemia, this was subsequently ruled out, and that 
current medical evidence does not indicate that she has 
hypoglycemia.  The Board notes that during a hearing before 
the undersigned held in January 2000, she reported that she 
was receiving treatment for hypoglycemia.  She was advised 
that the basis of the denial was that either she did not have 
a disability or that it was not due to a disease or injury 
incurred in service, and was invited to submit any evidence 
to show otherwise.  38 C.F.R. § 3.103(c) (1999).  Evidence of 
a current disability for hypoglycemia was not submitted.  
Accordingly, as a current disorder is not present, the claim 
is not well-grounded.  See Martinez v. Brown, 6 Vet. App. 
462, 464 (1994) ("in the context of a well-grounded claim 
the benefit[-]of[-]the[-]doubt doctrine applies to the 
adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

IV.  Dysautonomia.

The appellant's service medical records do not show a 
diagnosis of dysautonomia.  Post-service medical records 
indicate that she was diagnosed with dysautonomia in October 
1997.  However, this has not been related to service.  As 
there is no evidence of this disease in service and no 
medical nexus evidence has been presented, the claim is not 
well-grounded.  See Martinez v. Brown, 6 Vet. App. 462, 464 
(1994) ("in the context of a well-grounded claim the 
benefit[-]of[-]the[-]doubt doctrine applies to the 
adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to a 20 percent rating for neurocardiogenic 
syncope is granted, subject to the criteria which govern the 
payment of monetary awards.

Entitlement to service connection for mitral valve prolapse 
disease is denied.

Entitlement to service connection for hypoglycemia is denied.

Entitlement to service connection for dysautonomia is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

